Title: From George Washington to William Pearce, 31 August 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  German Town [Pa.] 31st of Augt 1794.
               
               In your last letter of the 24th instt came a copy of the conditions of Colo. Lyles Bond; but you did not give the date of it; which reason the purpose it was wanted for, cannot be accomplished until the date is transmitted.
               In one of the early letters I wrote to you, I pointed out a method, which if you would observe, it would be impossible to omit any thing to which an answer was required: that is, when you are going to write, take up the letter, and in reading it, make a short note of every part as you come to it, on the back of a letter, a piece of waste paper, or Slate, to which a reply is necessary—Having gone through the letter in this manner, you begin your own, and note after note, as the contents are inserted in your letter, is scratched out. By this means no part of a long letter can ever escape notice, by not carrying the whole in your memory, when you sit down to write, or by being called off while you are writing it.
               You have not, in any of your letters, said any thing of what you had done, or was about to do, respecting the drilled Wheat & Barley. I would have you make the most you can of the first, and give the other another fair trial; for if it yields on my Estate in the proportion that Wheat does to Barley in this Country, the culture of the latter must be more profitable than that of the former. Whenever the sowing of any field is compleated, let it be noted in the Weekly report; with the quantity of Seed which has been given to it.
               The usual practice on those who have been Siezed with the ague & fever, has been, after the third fit, or as soon as it intermits regularly, to give an emetic, which often carries it away without the Bark, or other application.
               The land Mr Gunnel speaks of, lyes in Loudoun County, although it is within 18 or 20 miles of Alexandria—But if the facts which he relates with respect to the Trespass thereon can be clearly proved, request Colo. Simms of Alexandria, or any other who practices in Loudoun Court, & is well recommended to you, to bring suit against them: for it is really shameful to be treated in the manner I am by people who take such liberties with my timber & wood during my absence—under a supposition they may do it with impunity.
               
               You may inform Mr Pierce Bailey that my selling, or not selling that tract, depends upon getting the terms of my asking, complied with. These are Fifteen hundred pounds (Virga currency)—Five hundred of which to be paid down, and interest on the other two thirds until discharged—the credit to be agreed on which may be 3, four, or more years; provided the land & a Bond is given as security for payment of the principal; and some unquestionable surety for the regular discharge of the interest on the day it becomes due. Mr Gill of Alexandria came up to my price, but we differed with respect to the Interest. There is about 300 acres of it, with two good Mill Seats on it—one wholly mine, the other on difficult run which divides my Land from others. There is also a good deal of meadow land on the tract.
               I have no objection to your putting up the Still which is at Mount Vernon, if any advantage from it can be derived under the tax, which is laid upon it; which Doctr Stuart & others, who have Stills, can give you better information than I am able to do.
               What is the matter with young Boatswain?  who, to the best of my recollection has been on the Sick list many Weeks.  I wish you well and am Your friend &ca
               
                  Go: Washington
               
            